DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 25 January 2021, entered pursuant to the Request for Continued Examination filed on 22 February 2021.  As directed by the amendment: claim 1 has been amended and claims 20 & 21 have been added.  Thus, claims 1, 5-9, 12, 14 & 18-21 are presently pending in this application.
Applicant’s amendment to claim 1 has overcome the 35 U.S.C. 112(b) rejection set forth in the previous final Office Action. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 12, 14, 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 4,009,063) in view of Chou et al. (US 2008/0276497; hereafter Chou). 
Examination Note: claims 1 & 19 are similar in scope except that claim 19 does not include the limitations directed to the size of the nanoparticles or include the limitation of “fiber shaped nanoparticles”. For brevity, the rejections of claims 1 & 19 have been combined below. 
Regarding claims 1 & 19, Wood discloses (figs. 2-4) a lining hose for the renovation of fluid-carrying systems (e.g. a sewer pipe; see figs. 8 & 9; claim 5), comprising: 
at least one resin impregnated fiber hose (12; see col. 4, lines 61-68), and 
an inner tubular foil hose (16) on a surface of the resin impregnated fiber hose oriented towards a flowing medium (as shown in fig. 3; the inner surface as installed in pipe 30), 
and wherein the lining hose further comprises an outer tubular foil hose (26).

Wood further discloses that “the resin may contain any one or more additives, such as fillers, colourants, fire retardants, etc. as desired” (col. 10, lines 16-18) and suggests that the resin may be polyester resin or epoxy resin (col. 10, lines 11-14).
Additionally, Wood discloses that the inner tubular foil hose may be formed from “any suitable synthetic plastics or other material” (col. 10, lines 24-29) and specifically suggests 
Finally, Wood suggests (col. 7, lines 3-12) that, in certain embodiments, adhesive may be provided between the foil layers and the resin-impregnated fiber hose at the ends of the hose (e.g., 56 & 58 in fig. 6), and around a slit (e.g. adhesive 62 at slit 60 in fig. 6) used to attach a rope to the hose for installation.
Wood does not explicitly disclose the limitations wherein nanoparticles are added to the resin used for impregnation. 

Chou teaches (abstract) that adding nanoparticles to a polymeric material can improve adhesion to the surface of said polymer. In particular, Chou elaborates that the teaching is relevant to industrial products which include adherence between two parts which may be dissimilar in material, structure or form, wherein at least one of the parts is a polymeric material (para. 4); and that adhesion can be improved by adding fillers such as “hollow silica microspheres, nano-fillers, such as silica, titanium dioxide, zinc oxide, zirconium oxide, carbon nanotube and clay” (para. 7). Chou suggests that such polymeric materials may include various resins, including polyester resins & epoxy resins (para. 21, lines 8-9), UV-curing resins (para. 21, line 18), as well as various polymers including high and low density polyethylene (para. 21, lines 23-24). 
Chou states: “preferably, the filler comprises or consists essentially of silica, titania, zinc oxide, zirconia, alumina, carbon nanotubes, or clays, such as montmorillonites. Also preferably, the filler comprises or consists essentially of hollow inorganic particles or nanoparticles (‘nano-fillers’)” (para. 37). Chou further teaches that preferably “the fillers are nano-fillers. The primary particle size of the preferred nano-fillers is about 1 to 150 nanometers” (para. 39), and continues “preferred nano-fillers include silica, titanium dioxide, zinc oxide, zirconium oxide, carbon 
It is noted that the Applicant’s specification admits (para. 22) that metal oxides such as aluminum oxide (i.e. alumina), zirconium oxide (i.e. zirconia), and titanium dioxide (i.e. titania) are considered to have spherical or bullet shaped particles. 
Chou further explains (para. 38) that, for example “montmorillonite has a plate structure with individual platelets being roughly 1 nanometer thick and 100 to 1000 nm across” (i.e. a platy shaped filler), and alternatively that, if hollow silica particles are used, “it is preferable…that the hollow silica particles be substantially spherical” (para. 43, lines 1-7). 
As a result Chou teaches that the filler may comprise or consist essentially of, e.g. spherical or bullet shaped particles (i.e. when the filler comprises or consists essentially of one of the above metal oxides or hollow silica spheres), platy shaped fillers (i.e. when the filler comprises or consists essentially of montmorillonite), or fiber shaped nanoparticles (i.e. when the filler comprises or consists essentially of carbon nanotubes). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the lining tube disclosed by Wood, by adding nanoparticles (e.g. nano-fillers) to the resin used for impregnation (i.e. such that the at least one resin impregnated fiber hose comprises the added nanoparticles) in an amount of 0.1 to 40 wt% (or more particularly 0.2 to 20 wt %) of nanoparticles, based on the weight of the resin used for impregnation, wherein the added nanoparticles at the time of incorporation into the resin have an average particle size D50 or a biggest dimension in one spatial direction of less than 300 nm (in particular, having a diameter / primary particle size of about 1 to 150 nm), and further wherein such nanoparticles comprise or consist essentially of spherical or bullet shaped particles (e.g. metal oxides or hollow silica spheres), platy shaped fillers (e.g. montmorillonite), 
Such a modification would have been further obvious as the application of a known technique (i.e. adding nanoparticles of the above size and quantity to a polyester or epoxy resin, suggested by Chou) to a known device ready for improvement (i.e. the lining hose of Wood, having a polyester or epoxy resin impregnated fiber hose) to obtain predictable results (e.g. improved adhesion between the resin impregnated fiber hose and the polymeric inner tubular foil hose, either directly or via an adhesive); or otherwise a combination of known prior art elements (e.g. nanoparticles fillers in the above size and quantity, as in Chou; with the lining hose comprising resin as in Wood) according to known methods (i.e. adding fillers to resin, as suggested by Chou; and using a resin having fillers to impregnate the hose, as in Wood) to obtain predictable results (e.g. increased adhesion, as suggested by Chou). 
As a result, all of the limitations of claims 1 & 19 are met or otherwise rendered obvious.

Regarding claim 6, the lining hose of Wood, as modified above, reads on the additional limitation wherein the resin impregnated fiber hose (12) comprises a fiber ribbon (i.e. the ribbon of felt used as the base material for resin impregnation; see col. 4, lines 22-25 & fig. 1), and the fiber ribbon is a fabric, knitted fabric, roving, mat or non-woven (fleece). 
In particular, Wood discloses that the fiber ribbon is made from felt (col. 4, lines 22-25) which, as understood, is a form of non-woven fleece (as set forth in para. 48-51 of the 
Additionally, Wood further discloses that the ribbon may alternatively or additionally comprise “a carded felt or woven or knitted sheet and it may include or be composed of a glass fibre mat or rovings” (col 9, lines 51-57 & 61-63).

Regarding claim 7, the lining hose of Wood, as modified above, reads on the additional limitation wherein the resin impregnated fiber hose (12) comprises a fiber ribbon (i.e. the ribbon used as the base material for resin impregnation; see col. 4, lines 22-25 & fig. 1), and the fiber ribbon is a glass fiber textile or glass fiber roving. 
In particular, while Wood first discloses that the fiber ribbon may be made from felt (col. 4, lines 22-25), Wood further discloses that the ribbon may alternatively “include or be composed of a glass fibre mat or rovings” (col 9, lines 51-57 & 61-63).

Regarding claim 8, the lining hose of Wood, as modified above, reads on the additional limitation wherein the nanoparticles are metal oxides, metal carbonates, metal sulfates, wollastonite, xonotlite, sepiolite, attapulgite, palygorskite or carbon nanotubes.
As described in the claim 1 rejection above, Chou teaches the nanoparticles to be nano-fillers, and suggests, among others, (para. 40) metal oxides (e.g. titanium dioxide, zinc oxide, zirconium oxide) and carbon nanotubes.

Regarding claim 12, Wood, as modified above, further discloses a method for renovation of water and wastewater pipe systems with use of a lining hose, the method comprising installing the lining hose (i.e. of claim 1) in the water or wastewater pipe system (see col. 5, lines 12-42; see also claims 1, 4 & 5 as published).

claim 14, Wood, as modified above, reads on the additional limitation wherein the inner tubular foil hose (16) is not reinforced. In particular, while Wood discloses that the inner tubular foil hose may be formed from “any suitable synthetic plastics or other material” (col. 10, lines 24-29) and specifically suggests polythene (i.e. polyethylene; col. 4, lines 29-32), Wood does not explicitly disclose any reinforcement specifically for the inner tubular foil hose, such that the inner tubular foil hose may be considered not reinforced, as understood.

Regarding claim 18, Wood, as modified above, reads on the additional limitations wherein the nanoparticles consist essentially of spherical or bullet shaped particles, plate shaped fillers, or needle shaped or acicular particles.
As set forth in the claim 1 rejection above, Chou teaches that “preferably, the filler comprises or consists essentially of silica, titania, zinc oxide, zirconia, alumina, carbon nanotubes, or clays, such as montmorillonites. Also preferably, the filler comprises or consists essentially of hollow inorganic particles or nanoparticles (‘nano-fillers’)” (para. 37). 
As noted, the Applicant’s specification admits (para. 22) that metal oxides such as aluminum oxide (i.e. alumina), zirconium oxide (i.e. zirconia), and titanium dioxide (i.e. titania) are considered to have spherical or bullet shaped particles. 
Chou further explains (para. 38) that, for example “montmorillonite has a plate structure with individual platelets being roughly 1 nanometer thick and 100 to 1000 nm across” (i.e. a platy shaped filler), and alternatively that, if hollow silica particles are used, “it is preferable…that the hollow silica particles be substantially spherical” (para. 43, lines 1-7). 
As a result Chou teaches that the filler may consist essentially of, e.g. spherical or bullet shaped particles (i.e. when the filler consists essentially of one of the above metal oxides or hollow silica spheres), or platy shaped fillers (i.e. when the filler consists essentially of montmorillonite). 
As a result, limitations of claim 18 are met or otherwise rendered obvious. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Chou as applied to claim 1 above, and further in view of Kamiyama et al. (US 2008/0271802; hereafter Kamiyama) and/or Applicant’s Admitted Prior Art (AAPA).
Regarding claim 5, Wood further discloses that the resin may comprise a polyester resin (col. 10, lines 11-12), however, Wood does not explicitly specify that it is an unsaturated polyester resin. 
Kamiyama teaches (figs. 2-3) a lining hose (including at least 5 in fig. 2; indicated at 6 in fig. 3) for the renovation of fluid-carrying systems, comprising at least one resin impregnated fiber hose (5). Kamiyama further teaches that an unsaturated polyester resin is suitable for use in such applications (para. 29, line 4). 
Additionally, or alternatively, while Wood does not explicitly disclose that the polyester resin is an unsaturated polyester resin, the applicant’s specification admits: “[a]s reactive resins for the impregnation of the fiber ribbons, unsaturated polyester resins (UP resins) or vinyl ester resins…are used. Suitable reactive resins of these types are known to the skilled person and commercially available in different grades” (para. 31). See also paragraphs 35 & 38. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the lining hose disclosed by Wood by utilizing an unsaturated polyester resin, as suggested by Kamiyama or as otherwise known to a person having skill in the art in view of the Applicant’s Admitted Prior Art, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Additionally, such a modification would have been otherwise obvious as the use of a known technique (i.e. utilizing an unsaturated polyester resin as the impregnation resin for a lining hose, as in Kamiyama) to improve a similar device (i.e. the lining hose of Wood) in the same way. 
Claims 9, 20 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Chou as applied to claims 1 or 19 (as appropriate) above, and further in view of Brandenburger (US 5,798,013).
Regarding claims 9, 20 & 21, Wood does not explicitly disclose the additional limitations wherein the inner tubular foil hose is reinforced (claim 9) or wherein the outer tubular foil hose is reinforced (claims 20 & 21). 
Brandenburger teaches (figs. 1-16) a method and apparatus for producing a lining hose for the renovation of fluid-carrying systems, the lining hose having a resin-impregnated fiber hose, an inner tubular foil hose (abstract; col. 1, lines 4-8), and an outer tubular foil hose (col. 1, lines 48-56).
Brandenburger additionally teaches that “the outer and/or inner foil can be provided with a reinforcing layer, e.g. a layer of woven fabric so as to prevent the foil from tearing even if long pieces of the hose are produced” (col. 7, lines 55-58). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the lining hose of Wood by providing a reinforcing layer to the inner tubular foil hose and/or the outer tubular foil hose, as suggested by Brandenburger, to prevent the foil hoses from tearing when long hoses are formed; or otherwise as the use of a known technique (providing a reinforcement to outer and inner tubular foil hoses) to improve a similar device (i.e. the lining hose of Wood) in the same way. 
Response to Arguments
Applicant's arguments filed 25 January 2021 have been fully considered. Responses to these arguments were initially provided in the advisory action mailed 05 February 2021. The examiner notes that no additional remarks or arguments appear to have been provided with the Request for Continued Examination (RCE) filed 22 February 2021. The following responses reiterate and expand upon the remarks provided in the previous advisory action and are updated / amended where necessary in response to the filing of the RCE.  


With respect to applicant's argument where the Wood reference "does not require to be adhered to the surface" this argument is not relevant to the combination relied upon in the grounds of rejection. Wood teaches that the liner does not necessarily require adhesion to the surface of the pipe being renovated, however, the grounds of rejection refer instead to adhesion between the foil layers (e.g. the inner foil layer) and the resin-impregnated fiber hose. Wood states that "The inner tube 16 may be of a material which is or becomes firmly bonded to the resin carried by felt 12..." (col. 5, lines 51-52). 
Furthermore, with respect to applicant’s assertion that the “lining hoses described in Wood do not comprise any adhesive or primer”, Wood suggests (col. 7, lines 3-12) that, in certain embodiments, adhesive may be provided between the foil layers and the resin-impregnated fiber hose at the ends of the hose (e.g., 56 & 58 in fig. 6), and around a slit (e.g. adhesive 62 at slit 60 in fig. 6) used to attach a rope to the hose for installation.
To promote compact prosecution, the grounds of rejection of claims 1 & 19 have been amended to reference the fact that Wood suggests adhesive may be provided between the foil layers and the fiber hose, further supporting the conclusion of obviousness in view of Chou. 

First, the resin used for the fiber hose (which has the added nanoparticles) would not necessarily be in fluid contact with the flowing medium, as the fiber hose may be installed with the inner and outer foil hoses in place such that, for example, the inner foil hose would be in contact with the flowing medium rather than the resin of the fiber hose. 
Second, neither Wood nor Chou explicitly teach away from the proposed combination. Even if the addition of fillers would have led to somewhat increased surface friction, as set forth in MPEP § 2143.01(V), a given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine. 
It is noted that increased surface roughness / friction is not inherently a negative attribute to be avoided for a fluid contact surface in all situations. Merely by way of common example, ordinary golf balls have intentionally increased surface friction via small holes in the surface (e.g. a dimpled surface) which actually provides a reduction in drag through a fluid (e.g. through air) by forming a turbulent boundary layer. 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538.  The examiner can normally be reached on Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753